DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the interior cutout that enables a drive shaft of the tail rotor drive system to pass through the attachment face” in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 and 8-14 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 recites the limitation “the plurality” in line 10. There is insufficient antecedent basis for this limitation in the claim. 
6.	Claim 6 recites the limitation “the plurality” in line 9. There is insufficient antecedent basis for this limitation in the claim. 
7.	Claim 11 recites the limitation “the plurality” in line 7. There is insufficient antecedent basis for this limitation in the claim. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-2, 6, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nysaeter et al. (US 20190016435 A1), hereinafter “Nysaeter”.
10.	Regarding Claim 1, Nysaeter discloses and unmanned aerial vehicle (UAV) (Abstract, para. [003]; a UAV as seen in FIGS. 1-6), comprising: 
	a fuselage (10); 
a first tail boom coupler (70) disposed along the fuselage (10) and comprising a first attachment face (40a) that opposes a second attachment face (40b); 
a second tail boom coupler (70) disposed along the fuselage (10) and comprising a third attachment face (40a) that opposes a fourth attachment face (40b); and 
a plurality of helicopter tail boom assemblies (20A/20B) that act as lift-generating elements for the UAV (para. [0018]; tail boom assemblies 20A/20Bcomprising respective motors 60 and rotors for generating lift for the UAV), wherein each helicopter tail boom assembly (20A/20B) of the plurality is procured from a previously- qualified design (pre-existing aircraft design such as tail booms 20A/20B procured from a pre-existing aircraft design such as the design of the UAV as seen in FIG. 1) configured to compensate for torque generated by a main rotor of a helicopter (by definition any boom/arm having thrust/lift generating means is configured to compensate for the torque experienced by the booms/arms, as such tail boom assemblies 20A/20B are capable of performing the function of compensating for the torque generated by a main rotor of a helicopter); 
wherein each helicopter tail boom assembly (20A/20B) of the plurality comprises a first end and a second end opposite the first end (FIG. 3), a tail rotor (62A/62B) proximate to the second end (FIG. 1), and a tail rotor drive system (61A/61B); 
wherein the plurality of helicopter tail boom assemblies includes: 
a first helicopter tail boom assembly (20A) coupled to the first attachment face (40A) that is designed to mate (para. [0018]) with the first end (FIGS. 3-5A) of the first helicopter tail boom assembly (20B); 
a second helicopter tail boom assembly (20B) coupled to the second attachment face (40B) that is designed to mate with the first end (FIGS. 3-5A) of the second helicopter tail boom assembly (20B); 
a third helicopter tail boom assembly (20A) coupled to the third attachment face (40A) that is designed to mate with the first end (FIGS. 3-5A) of the third helicopter tail boom assembly (20A); and 
a fourth helicopter tail boom assembly (20B) coupled to the fourth attachment face (40B) that is designed to mate with the first end (FIGS. 3-5A) of the fourth helicopter tail boom assembly (20B).
11.	Regarding Claim 2, Nysaeter discloses the UAV of claim 1, wherein:
	each of the helicopter tail boom assemblies extends perpendicularly from the fuselage (paras. [0003], [0018]; tail boom assemblies 20A/20 being capable of swinging relative to fuselage 10, therefore tail boom assemblies 20A/20B must extend perpendicular from the fuselage 10 at a point when the tail boom assemblies are swung to retracted and extended position with the tail boom assemblies being at a right angle relative to the fuselage).
12.	Regarding Claim 6, Nysaeter discloses the method of fabricating the apparatus corresponding to the apparatus claimed in claim 1, respectively. Therefore, method claim 1 corresponds to the apparatus claim 1 and is rejected for the same reasons of anticipation as used above. 
13.	Regarding Claim 19, Nysaeter discloses the UAV of claim 1, wherein:
	the first helicopter tail boom assembly is coaxial with the second helicopter tail boom assembly along a first axis (tail boom assemblies 20A/20B coaxial about a first axis, the first axis extending through spindle 30 of coupler 70 as seen in FIGS. 3-4); and
	the third helicopter tail boom assembly is coaxial with the fourth helicopter tail boom assembly along a second axis (tail boom assemblies 20A/20B coaxial about a second axis, the second axis extending through spindle 30 of coupler 70 as seen in FIGS. 3-4).
14.	Regarding Claim 20, Nysaeter discloses the UAV of claim 19, wherein:
		the first axis is parallel to the second axis (the first and second axis are parallel considering the couplers 70 with the first and second axis that extend through spindles 30 and portions of tail boom assemblies 20A/20B are symmetrically positioned on both ends and corners of the fuselage 10 as seen in FIG. 1). 
15.	Regarding Claim 21, Nysaeter discloses the UAV of claim 19, wherein:
	the tail rotor of the first helicopter tail boom assembly rotates in an opposite direction than the tail rotor of the second helicopter tail boom assembly (para. [0033]; tail rotors of respective tail boom assemblies 20A/20B rotate in opposite directions); and 
the tail rotor of the third helicopter tail boom assembly rotates in an opposite direction than the tail rotor of the fourth helicopter tail boom assembly (para. [0033]; tail rotors of respective tail boom assemblies 20A/20B rotate in opposite directions).
16.	Regarding Claim 22, Nysaeter discloses the UAV of claim 1, wherein each attachment face of the first (40A), second (40B), third (40A), and fourth attachment face (40B) comprises: 
	a flat surface circular in shape (flat surface of attachment faces 40A/40B circular in shape at one end as seen in FIG. 3);
	a plurality of mounting holes used to mechanically couple a corresponding on of the helicopter tail boom assemblies to the attachment face; and
	and interior cutout (a circular cutout of attachment faces 40A/40B as seen in FIG. 3) that enables a drive shaft (30) of the tail rotor drive system to pass through the attachment face (40A/40B). 

17.	Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olm et al. (US 20100108801 A1), hereinafter “Olm”.
18.	Regarding Claim 11, Olm discloses an unmanned aerial vehicle (UAV) (Abstract and para. [0034]; UAV 100 as seen in FIGS. 1 and 8-11), comprising:
	a fuselage (130);
	at least one tail boom coupler (161) attached to the fuselage (130); and 
a plurality of helicopter tail boom assemblies (120A/120B/120C) that act as lift-generating elements for the UAV (para. [0031]), 
wherein each helicopter tail boom assembly (120A/120B/120C) of the plurality is procured from a previously- qualified design (a pre-existing aircraft design such as the design of UAV 100 as seen in FIG.1) configured to compensate for torque generated by a main rotor of a helicopter (by definition any boom/arm having thrust/lift generating means is configured to compensate for the torque experienced by the booms/arms, as such tail boom assemblies 120A/120B/120C are capable of performing the function of compensating for the torque generated by a main rotor of a helicopter); 
wherein each helicopter tail boom assembly of the plurality of helicopter tail boom assemblies comprises a first end and a second end opposite the first end (FIGS. 1-2 and 6-11), a tail rotor (210) proximate to the second end (FIG. 6), and a tail rotor drive system (para. [0034], tail rotor drive system 245 as seen in FIG. 3); 
wherein the at least one tail boom coupler (161) includes a plurality of attachment faces (attachment faces of groves 169, bounded by clips 163 and 167 for retaining booms 120B and 120, respectively, and another attachment face for securing boom 120C into a central portion of coupler 161 as seen in FIGS. 8-11) each designed to mate to the first end of one of the helicopter tail boom assemblies (120A/120B/120C); 
wherein one of the helicopter tail boom assemblies (120A/120B/120C) is coupled to each of the attachment faces (FIGS. 8-11) of the at least one tail boom coupler (161).
19.	Regarding Claim 12, Olm discloses the UAV of claim 11, wherein:
	the at least one tail boom coupler (161) includes
 at least three attachment faces (attachment faces of groves 169, bounded by clips 163 and 167 for retaining booms 120B and 120, respectively, and another attachment face for securing boom 120C into a central portion of coupler 161 as seen in FIGS. 8-11) each designed to mate to the first end of one of the helicopter tail boom assemblies (120A/120B/120C).

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim(s) 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nysaeter et al. (US 20190016435 A1), in view of Gaillard (US 20130134256 A1).
22.	Regarding Claim 3, Nysaeter discloses the UAV of claim 1.
	Nysaeter is silent regarding a collective pitch system.
	Gaillard discloses an aircraft (Gaillard Abstract and FIG. 1) comprising:
	a tail boom coupler (28) includes a collective pitch system that varies a pitch of a tail rotor of a first tail boom assembly, and varies a pitch of another tail rotor of a second tail boom assembly (para. [0008], [0017]-[0018], [0150], [0155]-[0157]; collective pitch system 7 configured to vary a pitch of corresponding tail rotors 31/41 of respective tail booms as seen in FIGS. 4-6).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Nysaeter to use the arrangement of Gaillard, as a known collective pitch system and tail boom coupler arrangement for the purpose of providing means for equal thrust generation of each of the tail rotors of a UAV. 
23.	Regarding Claim 4, modified Nysaeter discloses the UAV of claim 3.
	Modified Nysaeter is silent regarding specifically a second collective pitch system, however Gaillard as discussed above, regarding claim 3, discloses a tail boom coupler includes a collective pitch system that varies a pitch of multiple tail rotors of respective tail boom assemblies. Therefore, it would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Nysaeter to use the arrangement of Gaillard, as a known collective pitch system and tail boom coupler arrangement for the purpose of providing means for equal thrust generation of each of the tail rotors of a UAV.
24.	Regarding Claim 8, Nysaeter as modified by Gaillard discloses the method of fabricating the precise components of the apparatus as claimed in claim 3. Therefore, method claim 8 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as discussed above.
25.	Regarding Claim 9, Nysaeter as modified by Gaillard discloses the method of fabricating the precise components of the apparatus as claimed in claim 4. Therefore, method claim 9 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as discussed above. 

26.	Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nysaeter et al. (US 20190016435 A1), in view of Overall et al. (US 20190258139).
27.	Regarding Claim 5, Nysaeter discloses the UAV of claim 1.
	Nysaeter is silent regarding rotating the first and second attachment faces.
	Overall discloses a drone (Overall Abstract and FIG. 1) comprising:
the first tail boom coupler (32) is configured to rotate (para. [0042]; hinging mechanism for each of the boom couplers 32 for allowing rotation) the first attachment face to vary a direction of thrust from the tail rotor of the first tail boom assembly, and to rotate the second attachment face to vary a direction of thrust from the tail rotor of the second tail boom assembly (an attachment between tail booms 31 and respective couplers 32 achieving first and second attachment faces that rotate as each tail boom rotates as seen in FIGS. 2A-2B such that a direction of thrust from tail rotors 42 can be varied); and
	the second tail boom coupler (32) is configured to rotate the third attachment face to very a direction of thrust from the tail rotor of the third helicopter tail boom assembly, and to rotate the fourth attachment face to very a direction of thrust from the tail rotor of the fourth helicopter tail boom assembly (an attachment between tail booms 31 and respective couplers 32 achieving third and fourth attachment faces that rotate as each tail boom rotates as seen in FIGS. 2A-2B such that a direction of thrust from tail rotors 42 can be varied).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Nysaeter to use the arrangement of Overall, as a known tail boom coupler attachment face arrangement for the purpose of facilitating the transition between various flights for a UAV during flight.
28.	Regarding Claim 10, Nysaeter as modified by Overall discloses the method of fabricating the precise components of the apparatus as claimed in claim 5. Therefore, method claim 10 corresponds to apparatus claim 5 and is rejected for the reasons of obviousness as discussed above.

29.	Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olm et al. (US 20100108801 A1), in view of Gaillard (US 20130134256 A1).
30.	Regarding Claim 13, Olm discloses the UAV of claim 12, wherein:
	the plurality of helicopter tail boom assemblies (120A/120B/120C) includes a first helicopter tail boom assembly (120A) coupled to a first one of the attachment faces (FIGS. 8-11), a second helicopter tail boom assembly (120B) coupled to a second one of the attachment faces (FIGS. 8-11), and a third helicopter tail boom assembly (120C) coupled to a third one of the attachment faces (FIGS. 8-11); and 
	Olm is silent regarding a collective pitch system. 
Gaillard discloses an aircraft (Gaillard Abstract and FIG. 1) comprising:
	at least one collective pitch system that is configured to vary a pitch of at least one tail rotor of the boom assembly (para. [0008], [0017]-[0018], [0150], [0155]-[0157]; collective pitch system 7 configured to vary a pitch of corresponding tail rotors 31/41 of respective tail booms as seen in FIGS. 4-6).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Olm to use the arrangement of Gaillard, as a known collective pitch system and tail boom coupler arrangement for the purpose of providing means for equal thrust generation of each of the tail rotors of a UAV. 
31.	Regarding Claim 16, Olm discloses the UAV of claim 11.
	Olm is silent regarding a mechanical power source. 
	Gaillard discloses an aircraft (Gaillard Abstract and FIG. 1) comprising at least one mechanical power source that mechanically couples with the tail rotor drive system of each of the tail boom assemblies (paras. [0006], [0018], [0076] and [0146]; a mechanical power source such as a main engine of aircraft 20 configured to mechanically couple with respective tail rotor drive systems of each of the tail boom assemblies which includes rotors 31/41 as seen in FIGS. 4-5).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Olm to use the arrangement of Gaillard, as a known coupling arrangement between a mechanical power source and tail rotor drive systems for the purpose of providing mechanical power to a tail rotor drive system of a UAV.
32.	Regarding Claim 17, modified Olm (see Gaillard) discloses the UAV of claim 16, wherein:
	the at least one mechanical power source comprises at least one electric motor (para. [0115]; the mechanical power source comprising at least one electric motor for controlling the blade pitch of rotors 31/42).

33.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Olm et al. (US 20100108801 A1), in view of Overall et al. (US 20190258139).
34.	Regarding Claim 14, Olm discloses the UAV of claim 12, wherein:
	the plurality of helicopter tail boom assemblies (120A/120B/120C) includes a first helicopter tail boom assembly (120A) coupled to a first one of the attachment faces (FIGS. 8-11), a second helicopter tail boom assembly (120B) coupled to a second one of the attachment faces (FIGS. 8-11), and a third helicopter tail boom assembly (120C) coupled to a third one of the attachment faces (FIGS. 8-11); and 
the at least one tail boom coupler is configured to rotate the first one of the attachment faces to vary a direction of thrust from the tail rotor of the first helicopter tail boom assembly, to rotate the second one of the attachment faces to vary a direction of thrust from the tail rotor of the second helicopter tail boom assembly, and to rotate the third one of the attachment faces to vary a direction of thrust from the tail rotor of the third helicopter tail boom assembly.
	Olm is silent regarding rotating the attachment faces. 
Overall discloses a drone (Overall Abstract and FIG. 1), wherein:
	the at least one tail boom coupler is configured to rotate one or more attachment faces to change an orientation of one or more tail rotors of the tail boom assemblies and to vary a direction of thrust of the tail rotors (para. [0042]; hinging mechanism for boom coupler 32 which allows for rotation of one or more attachment faces between booms 31 and coupler 32 such that tail boom assemblies 31 as well as respective tail rotor assemblies 42 can change in orientation as seen in FIG. 2A-2B).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Olm to use the arrangement of Overall, as a known tail boom coupler attachment face arrangement for the purpose of facilitating the transition between various flight modes for a UAV during flight.

35.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olm et al. (US 20100108801 A1), in view of Nysaeter et al. (US 20190016435 A1).
36.	Regarding Claim 18, Olm discloses the UAV of claim 11.
	Olm is silent regarding each attachment face comprising a circular flat surface as well as a drive shaft. 
	Nysaeter discloses and unmanned aerial vehicle (UAV) (Abstract, para. [003]; a UAV as seen in FIGS. 1-6) wherein each attachment face of the first (40A), second (40B), third (40A), and fourth attachment face (40B) comprises: 
	a flat surface circular in shape (flat surface of attachment faces 40A/40B circular in shape at one end as seen in FIG. 3);
	a plurality of mounting holes used to mechanically couple a corresponding one of the helicopter tail boom assemblies to the attachment face; and
	and interior cutout (a circular cutout of attachment faces 40A/40B as seen in FIG. 3) that enables a drive shaft (30) of the tail rotor drive system to pass through the attachment face (40A/40B). 
	boom assemblies which includes rotors 31/41 as seen in FIGS. 4-5).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Olm to use the arrangement of Nysaeter, as a known coupling arrangement between attachment faces and tail boom assemblies for the purpose of optimizing the structural connection between tail booms and a fuselage of UAV as well as utilizing the connection for the purpose of facilitating the transition between various flight for a UAV during flight.   







Response to Arguments
Applicant's arguments filed on 03/10/2022 have been fully considered but they are not persuasive. 
With regard to arguments pertaining to Claims 1 and 6 on pp. 12-13, the applicant asserts specifically asserts that Nysaeter fails to teach the aspect regarding the tail booms being “procured from a previously-qualified design configured to compensate for torque generated by a main rotor of a helicopter”. This office does not find this argument to be persuasive. Firstly, it is unclear if this argument is asserting that Nysaeter’s tail booms are not considered to be procured from a previously-qualified design and/or configured to compensate for torque generated by a main rotor of a helicopter. Under the broadest reasonable interpretation of the claims and absent of any further discussion regarding what is considered to be a “previously-qualified design” tail boom, prior art that discloses a tail boom of an aerial vehicle that has been disclosed and made available to the public is considered to be “previously-qualified” and designed by one of ordinary skill in the art. In regards to the assertion that Nysaeter’s tail boom may not be capable of compensating or counter-acting the torque of a main helicopter, the office maintains the position that a tail boom having sufficient thrust generating means experiences some torque. The claims do not currently require a helicopter and are solely directed to a UAV with booms extending away from the fuselage. The fuselage currently does not require a top rotor mast such that tail booms are compensating for the torque generated by the rotor mast. In this case, prior art is merely required to be capable of performing the function of compensating for the torque generated by a helicopter’s rotor mast. The examiner presented similar arguments in the interview conducted on 03/09/2022 and explicitly stated that the suggested amendments were for the purpose of overcoming the 112(b) rejection as cited in the office action mailed on 01/14/2022. Further stated, the amendments regarding previously-qualified, design and compensating for the torque of a helicopter which is not the claimed invention does not distinguish this aspect of the claimed invention from the prior art. For the same reasons, the arguments regarding Claim 11 in contrast to the prior art of record are not found to be persuasive.
With regard to arguments pertaining to the amendments to claims 1, 6 and 11, the applicant asserts that the prior art of record fails to meet the claims as now amended. While the examiner appreciates the nature of the substantial amendments to all of the claims in contrast to the significantly broad claims filed on 02/04/2019, the examiner does not find any of the amendments overcoming the prior art of record as discussed above regarding claims 1-6, 8-14 and 16-22.  

















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Christensen et al. (US 20150245516 A1) discloses a plurality of helicopter tail boom assemblies procured from a previously-qualified design configured to compensate for torque.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647